        Case 1:18-cv-10576-PBS Document 141 Filed 08/06/20 Page 1 of 4


                      UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS
___________________________________
                                     )
LEAH BASSETT,                        )
                                     )
                    Plaintiff,       )
                                     )
          v.                        )
                                     )         Civil Action
MONICA JENSEN, JON BLITT,            )         No. 18-10576-PBS
MILE HIGH DISTRIBUTION, INC.,        )
JOSHUA SPAFFORD, APRIL CARTER,       )
GAMMA ENTERTAINMENT, WILLIAM GRAY, )
and FIORE J. BARBINI,                )
                                     )
                    Defendants.      )
___________________________________)

                      ORDER RE SUPPLEMENTAL FILING
                           RE COPYRIGHT CLAIMS

                              August 6, 2020

Saris, D.J.

     On May 11, 2020, this Court issued a Memorandum and Order

allowing in part and denying in part Defendants’ motion for summary

judgment, as well as denying in part Plaintiff’s cross-motion for

summary judgment. Dkt. 115.

     On Bassett’s copyright claim, the Court determined that it

lacked an adequate record to rule on Defendants’ argument that their

use of Bassett’s copyrighted works was de minimis and therefore non-

infringing. Dkt. 115 at 16. Accordingly, the Court “defer[red] ruling

on both parties’ motions as to the copyright claim (Count IX) pending

Bassett’s submission, within 45 days, of a spreadsheet or other

analysis that describes exactly how long each copyrighted work
           Case 1:18-cv-10576-PBS Document 141 Filed 08/06/20 Page 2 of 4


appears in each film, with accompanying screenshots for each period

of time.” Dkt. 115 at 42. The Court laid out the applicable legal

standards in its prior order, Dkt. 115 at 12-15, and does not repeat

them here except to reiterate that even works featured in a

background are entitled to copyright protection where they are

“clearly visible,” such that the medium and style would be

discernable to “the average lay observer.” See Ringgold v. Black

Entm’t Television, Inc., 126 F.3d 70, 77 (2d Cir. 1997).

        Bassett submitted to this Court tables of contents for each of

Defendants’ ten films accompanied by hundreds of pages of

screenshots. Dkt. 120 et seq. Based on these submissions, the Court

concludes that at least one of Bassett’s copyrighted works appears in

each of the ten films in a greater than de minimis capacity --

specifically, at least one work is clearly visible for at least 30

seconds (at one time or in aggregate) in each of the ten films, as

described below: 1

    •   Ex. I (“TS Superstar”), Sub-Exhibit A (colorful geometric

        paintings above couch appearing, prominently and often fully,

        for over four minutes).

    •   Ex. II (“My TS Student”), Sub-Exhibit B (black and white wall

        hanging above bed appearing for approximately three minutes)




1 This list includes only one example per film and is not intended to
be exhaustive. Other works may also appear in a greater than de
minimis capacity within the films, but the Court leaves the full
analysis for an expert damages report.
         Case 1:18-cv-10576-PBS Document 141 Filed 08/06/20 Page 3 of 4


  •   Ex. III (“His Son’s Best Friend”), Sub-Exhibit B (green wall

      hangings above bed appearing throughout nine-minute scene)

  •   Ex. IV (“Gay Massage House, vol. 3”), Sub-Exhibit A (green wall

      hangings above bed appearing throughout four-minute scene)

  •   Ex. V (“Schoolboy Fantasies 2”), Sub-Exhibit C (green wall

      hangings above bed appearing throughout four-minute scene)

  •   Ex. VI (“Brothers”), Sub-Exhibit B (black and white wall hanging

      above bed appearing during several scenes, including in full

      during 35-second scene)

  •   Ex. VII (“Daddy’s Big Boy”), Sub-Exhibit A (substantial majority

      of maroon and white floral wall hanging appearing throughout

      three-minute scene)

  •   Ex. VIII (“Forgive Me Father, vol. 2”), Sub-Exhibit A (black and

      white wall hanging appearing throughout four-and-a-half-minute

      scene, often in full or minimally obstructed)

  •   Ex. IX (“Iconic Encounters: Fathers & Sons”), Sub-Exhibit A

      (compilation title including scene from Ex. III with green wall

      hangings)

  •   Ex. X (“Icon Male Exclusive”), Sub-Exhibit A (compilation title

      including scene from Ex. VII with black and white wall hanging)

      Accordingly, Plaintiff’s motion for summary judgment as to

liability on Count IX (Dkt. 99) is ALLOWED. Defendants’ motion for

summary judgment as to Count IX (Dkt. 86) is DENIED.
        Case 1:18-cv-10576-PBS Document 141 Filed 08/06/20 Page 4 of 4


     Within 30 days, Plaintiff shall produce an expert report to

determine the appropriate measure of damages for works that appear in

each film for a greater than de minimis capacity, meaning a

substantial majority of the copyrighted work is “clearly visible” for

at least 30 seconds in aggregate. See Ringgold, 126 F.3d at 77. The

report should clearly describe, for each film, which works appear in

a greater than de minimis capacity. Defendants shall submit their

expert report 30 days thereafter. Parties shall then have 30 days to

conduct expert depositions.

     A jury trial is set to begin on February 1, 2021 at 9:00 am. A

pretrial conference is set for January 14, 2021 at 2:30 pm. Parties

shall refer to the concurrently filed pretrial order for the filing

dates of pretrial materials.



SO ORDERED.

                                 /s/ PATTI B. SARIS
                                 Hon. Patti B. Saris
                                 United States District Judge
